Title: To George Washington from Colonel Lewis Nicola, 12 April 1778
From: Nicola, Lewis
To: Washington, George



Sr
Easton [Pa.] April 12th 1778

Since the Invalid Regt came to this post many robberies have been committed & laid to the charge of the Invalids & from some circumstances I feared there was but too just cause of suspicion yet all my endeavours to know the truth proved fruitless ’till yesterday when such a scene of villainy came out as I was no ways aware of, & which I think necessary to lay before your Excellency.
On wednesday night the celler & store of Mr Myres Hart, a jew & agent for the British Prisoners, was robbed, on information thereof I order diligent search to be made in every place where the Invalids had the least connection & under a store house adjoining one converted into a barrack a camp kettle was found with spirits in it, this confirmed

me in the opinion that the fact had been committed by some of them & I took every step I could think of to come at the bottom of the affair, Mr Hart offered one hundred dollars to any person who would discover where the goods were & I 40 shils. for every man concerned in the affair this did not produce any effect, on friday afternoon, when the men were under arms to be reviewed by Col. Humpton I renewed the offer of a reward & also promised pardon to any person concerned that would discover his accomplices. yesterday morning a serjeant informed me that Samuel Blackburn, a man who had been found fit for service & was to have gone to Bethlehem yesterday, had deserted, this convinced me he was concerned in the robbery & apprehended a discovery would be made before he marched, shortly after Will Sneed Drumr came & told me he was one of the persons concerned & named the rest, while I had him under examination I recd a message from Florence Mahony, whom I had confined on a slight suspicion, that he had something of consequence to say to me & when brought told me if I would renew my promise he would give me many more informations than what I was in search off, I have the honour to inclose to you the result of his examination.
Convinced by long experience that no corps of officers can keep a regiment in order if the non commissioned did not co-operate I endeavoured to promote none but such as I realy thought deserving of it yet have done it with so little judgment that I have been disappointed in almost every instance. Serjt Carrier came to the regt strongly recommended by some of his officers & behaved so well since that I appointed him a corporal, then a serjeant & would have made him Serjt major if he could write, tho it does not yet appear that he was concerned in stealing the liquor he certainly was in once receiving part, knowing it to be stole, for which I have confined him, I have so few subjects fit to be made non commissioned officers that I am greatly distressed & obliged to do the duty of every office.
Genl McIntosh has been so obliging as to take memorandums of some things I mentioned to him when enquiring into the state of the regiment, one of which I shall take the liberty to trouble your Excellency with at present; this is the want of officers to try delinquents in order to punish them. Col. Humpton told me you had authorised him to punish the men when he could not procure officers to hold a court martial, in case you cannot spare three subalterns to the regt, which I would prefer, your entrusting the same authority in my hands would be of service. I have the honour to assure your Excellency that I am with respect Sr Your most humle & obedt Servt

Lewis Nicola Col. Inv.



The discoveries having been made under a promise of pardon & as we have no evidence but Sneed & Mahony I hope your Excellency will enable me to fulfill my engagement.
Some time since a british prisoner made his escape & one of the Invalids disappeared at the same time, apprehensive that they would push for Philadelphia I sent notice thereof to Genl Lacy but have been since informed they went towards the mountain and enquired the way to Reading, inclosed I send you a description of them in case you should think it necessary to direct your parties to look out for them, also Blackburns description & such act of him as Mahony gives.

